Citation Nr: 9928123	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-10 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for shortened Achilles 
tendons.

3.  Entitlement to an evaluation in excess of 10 percent for 
asthma with bronchitis and chest pains.

4.  Entitlement to an evaluation in excess of 10 percent for 
pes planus.

5.  Entitlement to a compensable rating for allergic rhinitis 
with sinusitis.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
November 1984.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

In her June 1998 substantive appeal, the veteran withdrew her 
claims for service connection for a back disability and for 
service connection for headaches.  The veteran testified 
before the undersigned member of the Board in March 1999.  At 
this hearing the veteran submitted a statement withdrawing 
her claim for service connection for a right shoulder 
disability.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
right ankle disability is not plausible.

2.  The claim of entitlement to service connection for 
shortened Achilles tendons is not plausible.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a right ankle disability.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for shortened Achilles tendons.  
38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive but only possible to satisfy the initial 
burden of § 5107(a).  For a direct service connection claim 
to be well grounded, there must be (1) a medical diagnosis of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in[-]service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service [disease or injury] and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464 (1997).

The veteran seeks service connection for a right ankle 
disability and for shortened Achilles tendons.  The veteran's 
service medical records reveal that the veteran injured her 
right ankle in October 1977 when she stepped in a hole.  A 
November 1977 service medical record indicates that the 
veteran reported that she reinjured her right ankle in a 
fall.  X-rays of the right ankle in November 1977 were 
negative.  A September 1980 service medical record notes that 
the veteran complained of pain in her heels when running.  
The impression included Achilles tendonitis.  A September 
1982 service medical record indicates that the veteran was 
referred to the podiatry clinic due to flat feet and 
shortened Achilles tendons.  The October 1984 discharge 
examination was negative for evidence of any right ankle 
disability or Achilles tendon disability.

Outpatient medical treatment records from military medical 
facilities (the veteran was a dependent spouse) dated from 
November 1984 to November 1995 reveal no evidence of a right 
ankle disability or of a shortened Achilles tendon.  

VA outpatient treatment records dated from December 1996 to 
June 1998 show complaints of bilateral ankle and foot pain.  
The veteran was diagnosed as having bilateral pes planus with 
soleus equinus, and bilateral plantar fasciitis.

The veteran appeared before the undersigned member of the 
Board in March 1999.  She testified that she injured her 
right ankle during basic training.  She reported constant 
dull ache and occasional real sharp pains in her right ankle 
when she stood for too long.  The veteran stated that her 
Achilles tendons were extremely tight.  She reported that 
sometimes they were so tight that she could hardly walk.  

While the veteran has stated and testified that she has a 
right ankle disability and has shortened Achilles tendons as 
a result of service, as a layperson she is not competent to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). 

Although the service medical records do note that the veteran 
injured her right ankle in October and November 1977, the 
subsequent service medical records are negative for evidence 
of right ankle disability and there is no post-service 
medical evidence suggesting the presence of right ankle 
disability until years after service or suggesting that any 
current right ankle disability is etiologically related to 
service.  Although shortened Achilles tendons were noted in 
September 1982, the subsequent service medical records and 
the post-service medical evidence are negative for Achilles 
tendon shortening.  Therefore, the Board must conclude that 
these claims are not well grounded.


ORDER

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for shortened Achilles 
tendons is denied.


REMAND

The veteran was granted service connection for exercise 
induced asthma with bronchitis and chest pains; for pes 
planus; and for allergic rhinitis with sinusitis, by rating 
action in October 1996.  The veteran maintains that the 
ratings assigned for these disabilities do not adequately 
reflect the degree of severity of the disabilities.  The 
Board notes that the veteran has not been provided a VA 
examination for rating purposes and that such an examination 
is required for proper evaluation of the veteran's service-
connected disabilities.

The Board observes that during the pendency of this appeal, 
the rating schedule was amended to revise the criteria for 
evaluating disabilities of the respiratory system.  The RO 
must consider both the current and former criteria for the 
rating of the veteran's asthma and allergic rhinitis 
disabilities, and apply whichever criteria are more favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, 
who may possess additional records 
pertinent to her claims.  When the 
requested information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.  

2.  After the above development has been 
accomplished, the veteran should be 
afforded VA examinations by appropriate 
specialists to determine the current 
severity of her service-connected pes 
planus and her service-connected 
respiratory disabilities.  All indicated 
studies should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
claims folder must be made available to, 
and reviewed by, the examiners.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issues remaining on 
appeal, to include consideration of the 
former and amended criteria for 
evaluating respiratory disabilities.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until she is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the 





matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals







